DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2020 and 08/10/2022.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
		Claim Objections
Claim 6 and 10 are objected to because of the following informalities: the claims alternate between the use of “the turnable wheel” and “the at least one turnable wheel”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "acquiring, from the lane detecting arrangement".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the drive request".  There is insufficient antecedent basis for this limitation in the claim.
All claims dependent from the above claims are rejected for incorporating the deficiency by virtue of their dependencies.  

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 10 are rejected under 35 U.S.C. 103 as being unpatentable by Walsh (US20180265127) in view of Zheng (CN108068801) and Nilsson (US201000191421).
Regarding claim 1, Walsh teaches a method of controlling steering of a vehicle, comprising: 
Acquiring, from a steering request detector of a vehicle in communication with a steering input device of the vehicle, a signal indicative of a driver request, the driver request indicative of a desired wheel angle of a turnable vehicle wheel of the vehicle ([0028] disclosing acquiring a steering wheel angle offset “signal indicative of a desired wheel angle of a turnable wheel” by the driver).
determining, based on the signal indicative of the driver request, a control signal for an actuator of the vehicle to achieve a desired wheel angle ([0028] disclosing determining a compensatory torque corresponding to the steering wheel offset, i.e., a control signal for an actuator to achieve a desired wheel angle. [0029] discloses outputting the compensatory torque to a motor controller to control the motor “actuator”).
controlling the actuator using the control signal ([0029] disclosing controlling the motor “actuator” by a compensatory torque signal).
detecting an abrupt wheel disturbance event ([0027] disclosing detecting a pull/drift “abrupt wheel disturbance event”); 
Walsh does not teach in response to detecting the abrupt wheel disturbance event: transitioning the steering system from a state in which lane keeping functionality of a steering system is deactivated to a state in which the lane keeping functionality of the steering system is activated; acquiring, from the lane detecting arrangement, a signal indicative of lane curvature ahead of the vehicle; and controlling the actuator based on the lane curvature ahead of the vehicle.
Zheng teaches in response to detecting the abrupt wheel disturbance event: transitioning the steering system from a state in which lane keeping functionality of a steering system is deactivated to a state in which the lane keeping functionality of the steering system is activated ([53]-[56] disclosing detecting a fault in the tire “abrupt wheel disturbance event and in response to the detected event, starting the lane keep assistance functionality);
Walsh and Zheng are analogous art because they are in the same field of endeavor, compensatory steering assist. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Walsh to incorporate the teaching of Zheng of in response to detecting the abrupt wheel disturbance event: transitioning the steering system from a state in which lane keeping functionality of a steering system is deactivated to a state in which the lane keeping functionality of the steering system is activated in order to prevent sudden control loss due to tire failure (Zheng 43). 
Nilsson teaches acquiring, from the lane detecting arrangement, a signal indicative of lane curvature ahead of the vehicle ([0095] disclosing the lane keeping control “lane detecting management” detects curvature of the road); 
and controlling the actuator based on the lane curvature ahead of the vehicle ([0099] disclosing estimating a future trajectory of the vehicle based on the curvature ahead. [0102] disclosing calculating a desired position in the lane for the vehicle to not depart from the lane. [0106] disclosing a torque to guide the vehicle to the position calculated).
Walsh as modified by Zheng and Nilsson are analogous art because they are in the same field of endeavor, compensatory steering assist. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Walsh as modified by Zheng to incorporate the teaching of Nilsson of acquiring, from the lane detecting arrangement, a signal indicative of lane curvature ahead of the vehicle and controlling the actuator based on the lane curvature ahead of the vehicle in order to prevent the vehicle from departing from its lane as taught by Nilsson ([0102]).

Regarding claim 6, Walsh teaches steering system for a vehicle having a steering input device and at least one turnable vehicle wheel, the steering system comprising:
a steering request detector for receiving, from the steering input device, a driver request indicative of a desired wheel angle of the turnable vehicle wheel ([0028] disclosing acquiring a steering wheel angle offset “signal indicative of a desired wheel angle of a turnable wheel” by the driver);
an actuator for acting on the at least one turnable vehicle wheel to achieve the desired wheel angle ([0029] disclosing controlling the motor “actuator” by a compensatory torque signal);
a steering control unit connected to the steering request detector, to the actuator , the steering control unit (21) being configured to:
acquire, from the steering request detector, a signal indicative of the driver request ([0028] disclosing acquiring a steering wheel angle offset “signal indicative of a desired wheel angle of a turnable wheel” by the driver);
determine, based on the signal indicative of the driver request, a control signal for the actuator to achieve the desired wheel angle ([0028] disclosing determining a compensatory torque corresponding to the steering wheel offset, i.e., a control signal for an actuator to achieve a desired wheel angle. [0029] discloses outputting the compensatory torque to a motor controller to control the motor “actuator”); 
control the actuator using the control signal ([0029] disclosing controlling the motor “actuator” by a compensatory torque signal); 
detect an abrupt wheel disturbance event ([0027] disclosing detecting a pull/drift “abrupt wheel disturbance event”); 
Walsh does not teach in response to detecting the abrupt wheel disturbance event: transitioning the steering system from a state in which lane keeping functionality of a steering system is deactivated to a state in which the lane keeping functionality of the steering system is activated; acquiring, from the lane detecting arrangement, a signal indicative of lane curvature ahead of the vehicle; and controlling the actuator based on the lane curvature ahead of the vehicle.
Zheng teaches in response to detecting the abrupt wheel disturbance event: transitioning the steering system from a state in which lane keeping functionality of a steering system is deactivated to a state in which the lane keeping functionality of the steering system is activated ([53]-[56] disclosing detecting a fault in the tire “abrupt wheel disturbance event and in response to the detected event, starting the lane keep assistance functionality);
Walsh and Zheng are analogous art because they are in the same field of endeavor, compensatory steering assist. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Walsh to incorporate the teaching of Zheng of in response to detecting the abrupt wheel disturbance event: transitioning the steering system from a state in which lane keeping functionality of a steering system is deactivated to a state in which the lane keeping functionality of the steering system is activated in order to prevent sudden control loss due to tire failure (Zheng 43). 
Nilsson teaches a lane detecting arrangement for detecting a lane curvature ahead of the vehicle ([0095] disclosing the lane keeping control “lane detecting management” detects curvature of the road);
a steering control unit connected to the lane detecting arrangement ([0099] disclosing estimating a future trajectory of the vehicle based on the curvature ahead. [0102] disclosing calculating a desired position in the lane for the vehicle to not depart from the lane. [0106] disclosing a torque to guide the vehicle to the position calculated, i.e., the steering control unit is connected to the lane detecting arrangement)
acquiring, from the lane detecting arrangement, a signal indicative of lane curvature ahead of the vehicle ([0095] disclosing the lane keeping control “lane detecting management” detects curvature of the road); 
and controlling the actuator based on the lane curvature ahead of the vehicle ([0099] disclosing estimating a future trajectory of the vehicle based on the curvature ahead. [0102] disclosing calculating a desired position in the lane for the vehicle to not depart from the lane. [0106] disclosing a torque to guide the vehicle to the position calculated).
Walsh and Nilsson are analogous art because they are in the same field of endeavor, compensatory steering assist. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Walsh to incorporate the teaching of Nilsson of a lane detecting arrangement for detecting a lane curvature ahead of the vehicle; a steering control unit connected to the lane detecting arrangement; acquiring, from the lane detecting arrangement, a signal indicative of lane curvature ahead of the vehicle and controlling the actuator based on the lane curvature ahead of the vehicle in order to prevent the vehicle from departing from its lane as taught by Nilsson ([0102]).


Claim 10 is rejected for similar reasons as claim 6, see above rejection. Walsh in at least [0024] teaches a vehicle, i.e., a vehicle comprises a vehicle body.
Claims 2-4, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable by Walsh (US20180265127) in view of Zheng (CN108068801) and Nilsson (US201000191421) and Leone (US20190063913).
Regarding claim 2, Walsh as modified by Zheng and Nilsson teaches the method according to claim 1. Walsh as modified by Zheng and Nilsson does not teach wherein the step of detecting the abrupt wheel disturbance event comprises the steps of: acquiring a signal indicative of an actual steering torque required to achieve a desired wheel angle; and determining an occurrence of the abrupt wheel disturbance event based on the signal.
Leone teaches acquiring a signal indicative of an actual steering torque required to achieve a desired wheel angle ([0063] disclosing acquiring an actual steering torque, i.e., an actual steering torque required to achieve a desired wheel angle); 
and determining an occurrence of the abrupt wheel disturbance event based on the signal ([0063] disclosing determining a steering error value based on the difference between the actual steering torque and an expected steering torque. [0064] disclosing determining a misalignment value “abrupt wheel disturbance event” based on the difference being over a threshold).
Walsh as modified by Zheng and Nilsson and Leone are analogous art because they are in the same field of endeavor, compensatory steering assist. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Walsh as modified by Zheng and Nilsson to incorporate the teaching of Leone of acquiring a signal indicative of an actual steering torque required to achieve a desired wheel angle and determining an occurrence of the abrupt wheel disturbance event based on the signal in order to determine a steering or wheel error as taught by Leone in [0063]-[0066]).

Regarding claim 3, Walsh as modified by Zheng, Nilsson and Leone teaches the method according to claim 2. Walsh as modified by Zheng, Nilsson and Leone does not yet teach wherein the step of determining the occurrence of the abrupt wheel disturbance event comprises the steps of: determining an undisturbed steering torque required to achieve the desired wheel angle in an absence of disturbances; comparing the actual steering torque with the undisturbed steering torque; and determining the occurrence of the abrupt wheel disturbance event based on the comparison between the actual steering and the undisturbed steering torque
Leone teaches determining an undisturbed steering torque required to achieve the desired wheel angle in an absence of disturbances ([0063] disclosing determining an expected steering “undisturbed steering torque required to achieve a desired wheel angle”).
comparing the actual steering torque with the undisturbed steering torque ([0063] disclosing determining a steering error value based on the difference between the actual steering torque and an expected steering torque); 
and determining the occurrence of the abrupt wheel disturbance event based on the comparison between the actual steering and the undisturbed steering torque ([0063] disclosing determining a steering error value based on the difference between the actual steering torque and an expected steering torque “undisturbed steering torque”. [0064] disclosing determining a misalignment value “abrupt wheel disturbance event” based on the difference being over a threshold).
Walsh as modified by Zheng and Nilsson and Leone are analogous art because they are in the same field of endeavor, compensatory steering assist. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Walsh as modified by Zheng and Nilsson to incorporate the teaching of Leone of determining an undisturbed steering torque required to achieve the desired wheel angle in an absence of disturbances; comparing the actual steering torque with the undisturbed steering torque; and determining the occurrence of the abrupt wheel disturbance event based on the comparison between the actual steering and the undisturbed steering torque in order to determine a steering or wheel error as taught by Leone in [0063]-[0066]).

Regarding claim 4, Walsh as modified by Zheng, Nilsson and Leone teaches the method according to claim 3. Walsh as modified by Zheng, Nilsson and Leone does not yet teach wherein determining the occurrence of the abrupt wheel disturbance is based on a difference between the actual steering torque and the undisturbed steering torque is greater than a predefined threshold difference.
Leone teaches wherein determining the occurrence of the abrupt wheel disturbance is based on a difference between the actual steering torque and the undisturbed steering torque is greater than a predefined threshold difference ([0063] disclosing determining a steering error value based on the difference between the actual steering torque and an expected steering torque “undisturbed steering torque”. [0064] disclosing determining a misalignment value “abrupt wheel disturbance event”.
Walsh as modified by Zheng and Nilsson and Leone are analogous art because they are in the same field of endeavor, compensatory steering assist. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Walsh as modified by Zheng and Nilsson to incorporate the teaching of Leone of wherein determining the occurrence of the abrupt wheel disturbance is based on a difference between the actual steering torque and the undisturbed steering torque is greater than a predefined threshold difference in order to determine a steering or wheel error as taught by Leone in [0063]-[0066]).

Claims 7, 8 are rejected for similar reasons as claim 2, 3, see above rejection.
					Allowable Subject Matter 
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 5 would be allowable for disclosing the method according to claim 4, wherein determining the occurrence of the abrupt wheel disturbance is based on a determination that the difference between the actual steering torque and the undisturbed torque is greater than the predefined threshold difference during a time period that is longer than a predefined threshold time period.
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
	US20190302763 disclosing deviation between a target torque and an actual torque.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664